Title: To Thomas Jefferson from George Muter, 17 November 1791
From: Muter, George
To: Jefferson, Thomas



Sir
Kentucky, Woodford County, Novr. 17th 1791

Knowing that your time must be necessarily taken up by business of great importance, and having nothing of importance to communicate, I have, hitherto, forborne writing to you, other, than acknowledging the receipt of your letter to me, covering the Acts  of Congress respecting Kentucky: but, the present situation of the Western country in general and this district in particular, compells me to trouble you with some ideas of mine, and I hope, will plead my excuse.
The militia of this country are, generally, averse to serving with regulars; and as a very great proportion of them are very poor people, being called frequently to perform militia duty, at a considerable distance from home, is to all of them very injurious, and to many, absolutely ruinous. Would it not therefore, be better, to raise in this district, two or more battallions, on a plan, somewhat similar, to that, of the minute battallions in the late war? I have no doubt, but that two battallions, might be raised in Kentucky, with great ease, and very expeditiously; consisting principally, if not entirely, of young men, who coud go into service immediately upon being ordered, and might continue in it for a considerable time, without inconvenience. Great care however, ought to be taken, in the appointment of officers, to get such men as would be fit to command, and likely to be able to raise the men. I apprehend no great difficulty, that, would attend that business; because there are a great many men in Kentucky, that, have served in the late war, some of them with reputation; enough for the higher offices; and many spirited young fellows, who would, with a little experience, make excellent subalterns. I can, at present, see no reason to doubt, such men’s being of more real service, than draughts from the militia; and I think too, that they would be, fully as cheap to government: and I am well assured, the people would thereby, be greatly eased, and much more contented.
It would perhaps be of importance, in the present situation of affairs in the Western Country, to appoint an officer to succeed to General Buttler’s command, who possesses, in some degree, the confidence of the people of this Country. I mean the western country in general. I think I can assure you that Genl. Wilkinson’s appointment, would most probably give general satisfaction. I have not a doubt of his abilities; and from what I have heard of the manner of his resignation (which will be found among the records of the former Congress) I think, it may be considered that, even the present Government, are, in some degree bound to pay particular attention to him.—I have the honour to be with the highest respect Sir your most hble servt,

George Muter

